Case: 22-50208     Document: 00516532233         Page: 1     Date Filed: 11/03/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                No. 22-50208
                            consolidated with                               FILED
                                No. 22-50209                         November 3, 2022
                              Summary Calendar                         Lyle W. Cayce
                                                                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Arturo Villalobos-Franco,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:18-CR-307-1
                           USDC No. 4:21-CR-848-1


   Before Smith, Wiener, and Elrod, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50208     Document: 00516532233           Page: 2   Date Filed: 11/03/2022




                                    No. 22-50208
                                  c/w No. 22-50209

          Defendant-Appellant Arturo Villalobos-Franco appeals his conviction
   and sentence for illegal reentry after removal in violation of 8 U.S.C.
   § 1326(a) and (b)(2), consolidated here with the revocation of a term of
   supervised release for a prior offense. He challenges the constitutionality of
   8 U.S.C. § 1326(b), which increases the maximum punishment based on a
   prior felony or aggravated felony conviction.
          Villalobos-Franco moves for summary disposition of his own appeal,
   conceding that the only issue before us is foreclosed by Supreme Court
   precedent in Al-mendarez-Torres v. United States, 523 U.S. 224 (1998). He
   raises this issue only to preserve it for further review if case law should
   develop in his favor. See United States v. Garza-De La Cruz, 16 F.4th 1213,
   1214 (5th Cir. 2021).
          Villalobos-Franco’s motion is GRANTED, and the district court’s
   judgment is AFFIRMED.




                                         2